Case 1:19-cv-10506-AT Document 10

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SYDNEY HYMAN,

Plaintiff,
Vv.

ANDREW FABBRI and JESSICA COHEN a/k/a
JESSICA FABBRI,

Defendants.

Filed 12/27/19 Page 1 of1

Case No. 19-cv-10506 (AT)

NOTICE OF APPEARANCE

 

To the Clerk of this Court and all parties of record:

Please enter my appearance as counsel in this case for Plaintiff SYDNEY HYMAN. I

certify that I am admitted to practice in this Court.

Dated: White Plains, New York
December 27, 2019

HARRINGTON, OCKO, & MONK, LLP”

By:

TO: Counsel of Record (via ECF)

Visu a re
Michael W. Freudenberg

Attorneys for Plaintiff
SYDNEY HYMAN

81 Main Street, Suite 215
White Plains, NY 10601

(914) 686-4800

mfreudenberg @homlegal.com
